JUDGE Crenshaw
delivered the opinion of the Court.
In this case there are eight assignments of Errors, most of which have been overruled by fo’rmer decisions of this Court, and all of which, we think, should be overruled, except the last, which is, that the judgment is against the plaintiff in Error in her own right, when it should have been against her as administratrix, to be satisfied out of the goods and chattels of her intestate. For this Error the judgment must be reversed, and the judgment rendered here, “ to be levied of the goods and chattels of her intestate in her hands to be administered.”
The Court are unanimous in this opinion.